     Case 3:20-cr-00317-GPC Document 55 Filed 06/21/21 PageID.140 Page 1 of 1



1    LEAH W. GONZALES
     California State Bar No. 311969
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, CA 92101-5008
     (619) 234-8467/Fax: (619) 687-2666
4    Leah_Gonzales@fd.org
5    Attorneys for Defendant
6
7
8                              UNITED STATES DISTRICT COURT

9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                 CASE NO.: 20-CR-317-GPC
12          Plaintiff,                          NOTICE OF WITHDRAWAL
                                                OF DOCUMENT
13    v.
14    CHRISTOPHER WEST,
15          Defendant.
16
17         Notice is hereby given by Leah Gonzales, Federal Defenders of San Diego, Inc.,
18   that the following document is withdrawn from the record in the above-captioned case:
19                Document: Sentencing Summary Chart
20                File Date:    June 21, 2021
21                Docket #:     54
22
23                                              Respectfully submitted,
24    Dated: June 21, 2021                       s/ Leah W. Gonzales
                                                Leah W. Gonzales
25                                              Federal Defenders of San Diego, Inc.
26
27
28
